Fourth Court of Appeals
                                  San Antonio, Texas

                                         April 13, 2018

                                      No. 04-18-00110-CV

   NEW SAN ANTONIO SPECIALTY HOSPITAL, LLC d/b/a LifeCare Hospitals of San
                              Antonio,
                             Appellants

                                                v.

                                    Douglas B. JACKSON,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI21001
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a trial court’s order denying appellant’s application
requesting temporary injunctive relief. On February 22, 2018, appellant filed a notice of appeal,
stating it desired to appeal from the trial court’s order denying its application for temporary
injunctive relief. The notice of appeal further stated that the order was “contained in Judges
Docket Notes filed on February 6, 2018.” Thereafter, on March 7, 2018, the clerk’s record was
filed in this court, and although it contained a copy of Judge’s Notes as referenced by the notice
of appeal, it did not contain a written, appealable order signed by the trial court.

        Because it appeared there was no final order from which appellant could appeal at that
time, we ordered appellant to file a written response on or before April 16, 2018, showing cause
why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 34.5(a)(5)
(requiring clerk’s record to contain copy of the court’s order that is being appealed); In re
Rivera, No. 04-12-00025-CV, 2012 WL 219591, at *1 (Tex. App.—San Antonio Jan. 25, 2012,
no pet.) (mem. op.) (“A copy of judge’s notes in place of an order is not sufficient.”); State v.
Fuller, No. 04–96–00898–CR, 1997 WL 136541, at *1 (Tex. App.—San Antonio March 26,
1997, no writ) (providing that the judge’s notes are for his or her own convenience and form no
part of the record). We also advised appellant to ask the district court clerk to prepare a
supplemental clerk’s record if one was required to establish this court’s jurisdiction.
         On April 4, 2018, the district court clerk filed a supplemental clerk’s record establishing
this court’s jurisdiction. The supplemental clerk’s record contained a copy of an order denying
appellant’s application for temporary injunctive relief signed on March 20, 2018. Because the
order was signed on March 20, 2018, the notice of appeal is therefore deemed filed on March 20,
2018. See TEX. R. APP. P. 27.1(a). The filing of the supplemental clerk’s record also completed
the filing of the appellate record.

         At this time, a copy of appellant’s brief has been filed, and appellee has also filed an
unopposed motion to extend time to file his brief. In his motion, appellee requests a thirty day
extension. After consideration, we GRANT appellee’s motion IN PART and ORDER appellee
to file its brief in this court on or before May 3, 2018.

       We order the clerk of this court to serve a copy of this order on appellant and appellee.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court